DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated May 27, 2021.  Claims 6, 7, 9, 12-26 are presently pending and are presented for examination. 

Allowance of the claims
The following is a statement of reasons for allowance of the claims.

With respect to claims 6, 7, 9, 15-17, 21-26, the features of implementing the modified control scheme including, at a minimum, stopping a second propulsion mechanism opposite a first failed propulsion mechanism, only after the aerial vehicle has transitioned from wingborn flight to vertical takeoff and landing flight, when viewed in light of the other claim features, are novel and non-obvious over the prior art of record.

With respect to claims 12-14 and 18-20, the features of reversing direction of two of the remaining four propulsion mechanisms, of six propulsion mechanisms which have not been made to cease operation, such that rotational direction of each of the remaining four propulsion mechanism is opposite in a rotational direction of adjacent propulsion mechanisms, when viewed in light of the other claim features, are novel and non-obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669